—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered October 6, 1995, convicting him of criminal sale of a controlled substance in the first degree (three counts) and criminal possession of a weapon in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea was knowingly, voluntarily, and intelligently made (see, People v Fiumefreddo, 82 NY2d 536, 543-545; People v Harris, 61 NY2d 9, 17). There is no merit to his contention that he was coerced into pleading guilty to secure a favorable plea agreement for his wife (see, People v Fiumefreddo, supra; People v Santos, 244 AD2d 897; People v Betancur, 203 AD2d 714). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.